Citation Nr: 1011771	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial fibrillation (afibrillation) secondary to 
mitral valve prolapse.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (L4-5), residuals of a fracture to 
the transverse process of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
February 1975 and from May 1978 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2006 from the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in January 
2010.  A transcript of the hearing is associated with the 
claims folder.

At this hearing the Veteran argued that a previous rating 
decision (before the November 2006 decision) erroneously 
rated his heart disorder.  In doing so, he appears to be 
attempting to raise a claim for clear and unmistakable error 
(CUE) in an earlier rating decision.  He is instructed that 
if he wishes to address error in a decision prior to November 
2006, he must file a specific claim for CUE.  

The appeal regarding the issue of entitlement to an increased 
rating for the lumbar spine disorder is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

An issue of entitlement to a total disability rating due to 
individual unemployablility has  been raised by the record 
via a January 2006 contention raised of the Veteran being 
"unemployable" but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's service connected heart disorder of paroxysmal 
atrial fibrillation (afibrillation) secondary to mitral valve 
prolapse is manifested by no evidence of any episodes of 
congestive heart failure in the past year, nor is there more 
than four episodes of paroxysmal atrial fibrillation or other 
supraventricular tachycardia per year documented by ECG or 
Holter monitor, with findings on most recent VA examination 
showing that his METS is calculated at 9 based on stress test 
and ejection fraction is 55-60 percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
paroxysmal atrial fibrillation (afibrillation) secondary to 
mitral valve prolapse have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.31, 4.104, Diagnostic Codes 7010, 
7011 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating 
for his heart condition was received in January 2006.  Prior 
to adjudicating this claim in November 2006, a duty to assist 
letter addressing the increased rating claim was sent in 
April 2006.  Additional notice was also sent in June 2008.

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  He received such notice in 
the April 2006 letter.  The June 2008 letter also provided 
such notice and also detailed the criteria for entitlement to 
an increased rating pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), (vacated by Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.) Sept 4, 2009.)  Thereafter the RO 
readjudicated this matter in an August 2008 statement of the 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in June 2008, provided current assessments of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.  The Veteran also 
provided testimony at his January 2010 hearing.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The Veteran contends his heart disorder is more than 10 
percent disabling.  Currently it is evaluated under 
Diagnostic Code 7010 for Supraventricular arrhythmias.  Under 
this criteria, a 10 percent rating is warranted for permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A maximum 30 percent rating is warranted for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 
7010 (2009).

Other potentially applicable criteria is Diagnostic Code 7011 
for ventricular arrhythmias (sustained).  Under this 
criteria, a 10 percent rating is warranted when a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent 60

A 100 percent rating is warranted for sustained ventricular 
arrhythmias for indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter- Defibrillator (AICD) in place.

A 100 percent rating is also warranted for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Note: A rating of 100 percent shall be assigned from the date 
of hospital admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia or for 
ventricular aneurysmectomy.  Six months following discharge, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of §3.105(e) of this chapter

38 C.F.R. § 4.104, Diagnostic Code 7011 (2009).

By way of history, service connection was granted for 
paroxysmal atrial fibrillation (afibrillation) secondary to 
mitral valve prolapse in an October 1981 rating decision, 
which assigned an initial noncompensable rating.  
Thereinafter, in a November 1999 rating action, the RO 
granted a 10 percent rating for the A-Fib secondary to mitral 
valve prolapse.  This evaluation has been confirmed and 
continued in subsequent ratings.  The Veteran filed his 
formal claim for an increased rating in January 2006.  
However the RO has considered private treatment records 
contained among Social Security records from 2005 and the 
Board will do likewise, noting that an informal claim appears 
to have been submitted in July 2005 when the Veteran sent a 
written statement discussing his heart problems and referring 
to records pertaining to his heart problems that he planned 
to send to the VA.  The Social Security records were received 
at the RO in December 2005.

Among the private records contained among the Social Security 
records, are records of treatment for persistent 
cardiovascular complaints and alcohol problems from March and 
April 2005.  These records reveal that in March 2005 the 
Veteran was hospitalized for a congestive heart failure 
exacerbation, with pertinent comorbid conditions including 
congestive heart failure, probably secondary to chronic 
alcohol use.  He had multiple medical problems secondary to 
alcohol abuse.  He was noted to have a history of paroxysmal 
afibrillation and a previous diagnosis of congestive heart 
failure.  He was noted to have been in afibrillation for 
about 3 months, with his doctor having been noted to have 
elected to keep him in  this condition.  He was noted to have 
been admitted to the emergency room for pneumonia, with 
treatment including antibiotics, but his condition continued 
to worsen with more shortness of breath.  He was noted to 
have chronic alcoholism, as well as a history of paroxysmal 
afibrillation and suggestions of a probable heart murmur.  
His drinking history was noted to have been up to a case of 
beer per day, although he now claimed to only drink 3-4 beers 
per day.  He was also noted to have previously been fairly 
hypertensive.  

Examination was noteworthy for his heart rate to be 
irregular, with electrocardiogram showing afibrillation.  The 
impression was that he was a chronic alcoholic and was 
probably drinking considerably more than he admitted to at 
the present time.  He was noted to have chronic afibrillation 
since the service, and this may be related to his alcohol 
problem or may be a primary problem.  He now presented with 
mild symptoms of congestive heart failure.  He was in 
afibrillation for at least 3 months and it was suggested that 
an echocardiogram be checked.  The doctor would not be 
surprised to find a significant cardiomyopathy.  

The Veteran was discharged a day later with the discharge 
comorbid conditions changed from chronic congestive heart 
failure "probably" secondary to alcoholic cardiomyopathy to 
congestive heart failure secondary to alcoholic 
cardiomyopathy.  The other pertinent comorbid conditions on 
discharge included paroxysmal afibrillation probably 
secondary to chronic alcohol use, cardiomyopathy first 
documented during this admission, moderate mitral 
regurgitation and moderate mitral regurgitation and moderate 
to severe tricuspid regurgitation.  The echocardiogram showed 
an ejection fraction of 30-35 percent, mixed valvular 
disease, including moderate to severe mitral regurgitation 
and tricuspid regurgitation.  He was noted to be adamant of 
desiring discharge and he was felt to be stabilized enough 
for discharge.  He was discharged with continued 
afibrillation with rapid ventricular response.  His history 
of alcohol related problems and ongoing abuse of alcohol were 
noted, and family members expressed their suspicions that he 
wanted to be discharged so he could return to drinking.

In April 2005 the Veteran received emergency hospital 
treatment for complaints of dizziness, faint feeling and low 
blood pressure, with his history of being hospitalized for 
congestive heart failure the previous month and the several 
month history of being in paroxysmal afibrillation.  His 
suspected history of chronic alcoholism and he was noted on 
admission to have a heavy odor of alcohol.  His EKG was noted 
to show afibrillation and his chest X-ray showed 
cardiomegaly, pulmonary vascular congestion and right pleural 
effusion.  He probably had pulmonary edema, undoubtedly 
secondary to alcoholism.  Tests including an EKG showed 
irregular arrhythmia and echocardiogram showed cardiac 
enlargement with ejection fraction of 30-35 percent. An 
exercise dual isotope noted afibrillation with a rapid 
ventricular rate and dilated cardiomyopathy with estimated 
ejection fraction of only 18 percent by gated SPECT images.  
A discharge report from April 2005 gave a history of 
congestive heart failure likely alcoholic cardiomyopathy with 
ejection fraction of 30-35 on the March 2005 echocardiogram.  
He had a long history of alcohol abuse and paroxysmal 
fibrillation.  The assessment was congestive heart 
failure/alcoholic cardiomyopathy.  Also assessed was 
afibrillation rate control and alcohol abuse.  On discharge, 
he was noted to be at a very high risk for sudden death 
syndrome based on his cardiomyopathy and his refusal to quit 
drinking.  

In April 2005 the Veteran was admitted to a private facility 
for inpatient treatment of his alcohol dependence and was 
discharged in May 2005.  Thereafter he began receiving 
treatment at the VA medical center, where a June 2005 note 
revealed that he was 72 days sober, and also noted his 
complaints of atrial fibrillation for which he was requesting 
ablation therapy and also noted his diagnosis of congestive 
heart failure with dyspnea on exertion.  In September 2005 he 
underwent an echocardiogram which showed an estimated 
ejection fraction of 30 percent, moderate left atrial 
enlargement, mild mitral and aortic regurgitation and trace 
to mild tricuspid regurgitation, with other findings 
unremarkable.  He did have an irregular heart beat during 
this study.  In an October 2005 cardiac consult, he was noted 
to have a history of paroxysmal atrial fibrillation that 
started in his twenties, and had been an avid drinker during 
this time.  The episodes were short lived until this year 
when he developed persistent afibrillation.  He was noted to 
have been started on Coumadin, and no attempts had been made 
to obtain rhythm control and the rate has apparently been 
uncontrolled.  He was not terribly symptomatic stating he was 
used to it and his main problem was dyspnea on exertion and 
impaired functional capacity.  He denied congestive heart 
failure, although he was noted to be taking diuretics.  There 
was noted to be no history of coronary artery disease or 
other anginal symptoms, despite this being ascribed to him in 
other notes.  He was noted to have obtained sobriety and 
lifestyle change and the impression, following review of the 
echocardiogram from the same month, was persistent 
afibrillation, dilated cardiomyopathy, may be secondary to 
alcohol, afibrillation with RVR, or both.  Also noted was a 
history of alcohol abuse.  The Veteran was noted to be 
adamant about maintaining sobriety.  There was discussion 
with him about treatment options to correct the 
afibrillation, with the doctor suggesting that cardioversion 
be considered along with medication.  

In January 2006, plans were underway for cardioversion to 
convert his afibrillation back to normal sinus rhythm.  The 
pre-procedure history and impression was the same as that 
made in October 2005 by the doctor who had done the October 
2005 evaluation and recommended this procedure.  Tests prior 
to the cardioversion included a nuclear stress test showing 
that his workload in METS was 5.8.  The exercise stress test 
revealed his workload was 8.5 METS.  Findings included 
excellent exertional capacity.  He denied any symptoms of 
chest pain or tightness and did not exhibit dyspnea or 
fatigue.  EKG's revealed evidence of continuous afibrillation 
and there were occasional premature ventricular contractions 
(PVC's).  He did have ischemic ST depression, but this may 
represent diogexin effect.  His heart rate and blood pressure 
were normal on recovery. The impression was Bruce protocol 
ETT equivocal for exercise induced ischemia.  Echocardiogram 
consult showed aortic sclerosis, marked left atrial 
enlargement, mild left ventricular hypertrophy and mildly 
depressed ejection fraction of 40 percent.  

The following day in January 2006 the Veteran underwent 
electrical cardioversion for afibrillation which was 
converted into sinus rhythm.  His post procedure vitals 
included blood pressure of 117/75 and heart rate of 60 beats 
per minute.  A nuclear scan from the day of the procedure 
noted possible inferopical infarct.  There was no reversible 
ischemia and he has been asymptomatic.  His EKG did not show 
anything in the inferior leads to suggest myocardial 
infarction.  There was no urgent need for cardiac 
catheterization.  The following day his EKG was showing sinus 
rhythm and he had no complaints other than a desire to go 
home.  

On cardiac follow-up in February 2006, it was noted that the 
Veteran was doing great.  He had no problems, was feeling 
fine, getting stronger and running and working out at the 
gym.  He was staying sober.  EKG showed sinus bradycardia, 
with QT interval fine.  The impression was persistent 
afibrillation cardioverted and controlled with Sotalol.  His 
general condition was stable.  He was discharged to home 
status post successful cardioversion on Sotalol to follow-up 
with regular cardiology.  A February 2006 echocardiogram 
report revealed normal left ventricle with normal 
contractility and estimated ejection fraction of 55-60 
percent.  Other findings were unremarkable other than mild 
aortic regurgitation and trace tricuspid regurgitation.  

The report of an October 2006 VA examination noted the 
Veteran's past history of afibrillation, along with angina, 
dyspnea, fatigue, dizziness and syncope.  He also had 
congestive heart failure.  His METS level was said to be 4 at 
present, but no special tests for METS were done.  Regarding 
the effects of the condition on his usual occupation, he was 
noted to be no longer working, and was no longer able to work 
at his prior career as an entertainer, singer and dancer.  
His daily activities were normal.  Examination revealed 
normal respiratory tract.  Heart examination revealed faint 
heart sounds and he did have a mitral valve prolapse that the 
doctor could not diagnose by listening, as it required an 
echocardiogram.  He was noted to have had cardioversion for 
an old afibrillation and no longer had this condition.  He 
was said to continue to have heart failure due to mitral 
valve prolapse and a tendency to go back into afibrillation.  
The diagnosis was history of afibrillation, congestive heart 
failure, mitral valve prolapse and was noted to continue 
taking rhythm and heart failure medications at the present 
time.  An October 2006 EKG showed marked sinus bradycardia.  
Chest X-ray of October 2006 was negative for all but some 
orthopedic findings pertaining to the ribs and thoracic 
spine.

The report of a June 2008 VA examination noted the Veteran's 
cardiac history from the time of his service with 
afibrillation, to include a history of such at least once a 
year for about 10 years, until 2005 when he was treated 
privately for afibrillation, congestive heart failure and 
also for alcohol abuse.  He was noted to have last been 
hospitalized at the VA for cardioversion of the 
afibrillation, with no subsequent episodes.  His current 
treatment was good with no side effects.  He had congestive 
heart failure in 2005, with no episodes in the past year 
documented by EKG or Holter.  His current symptoms were 
palpitations and shortness of breath.  He was noted to have 
stopped drinking in 2005.  He occasional had palpitations 
lasting 6-7 hours.  His regimen was noted to include weight 
lifting 3 days a week and he walked one mile in 20-30 
minutes, getting a little winded.  

Examination noted his blood pressure was 125/91.  Heart 
examination revealed jugular vein distention was absent, 
heart sounds were S1, S2 and pulmonary rhythm was regular 
without murmurs, clicks or rubs.  His pulmonary examination 
was normal with clear breath sounds.  There was no evidence 
of congestive heart failure or peripheral edema.  Tests 
included a stress test which revealed 9 METS.  His ejection 
fraction was over 50 percent with estimated ejection fraction 
of 55-60 percent.  Heart size was normal as primarily 
determined by echocardiogram.  Doppler measurements revealed 
normal left ventricle with normal contractibility and 
ejection fraction of 55-60 percent.  Other findings for 
Doppler were unremarkable except that a mild aortic 
regurgitation was noted.  EKG showed normal sinus rhythm.  
The diagnosis was paroxysmal afibrillation more likely than 
not secondary to alcoholic cardiomyopathy and not secondary 
to mitral valve prolapse.  The usual occupational effects 
were deemed to be no significant effects.  He was noted to be 
a part time student at present.  There were no effects on his 
activities of daily living and his current occupation was as 
a student.  

The Veteran testified at his videoconference hearing and 
confirmed he had not had an episode of afibrillation in 2 
years.  He has been fine since cardioversion in 2006.  Back 
in 2004 and 2005 he had afibrillation for more than 4 times a 
year and said his rhythm was constantly out at the VA 
hospital during that time.  Regarding how his heart affected 
his activities on activities of daily living, he noted being 
on a fixed income but was now going to school with every 
intention of furthering his academic career to include at the 
postgraduate level as he wished to eventually attend law 
school.  He indicated that he had to monitor his activities 
due to his heart. 

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the Veteran's service connected disability 
of paroxysmal afibrillation secondary to mitral valve 
prolapse.  The Board does acknowledge that for the period 
from March 2005 and continuing up to the time he underwent 
his cardioversion procedure, he had cardiovascular symptoms 
that easily met the criteria for a 60 percent rating under 
Diagnostic Code 7011 for sustained ventricular arrhythmias 
based on the ejection fractions shown to primarily be between 
30 and 35 percent, and arguably could be said to meet the 100 
percent criteria during this period due to his ongoing 
symptoms of persistent atrial fibrillation and chronic 
congestive heart failure shown.  

Aside from the fact that this serious cardiovascular 
condition during this period of time was temporary in nature 
and resolved by the procedure in January 2006, the Board 
notes that this temporary condition was also shown by the 
preponderance of the medical evidence to more likely than not 
be due to the Veteran's alcohol abuse, which is not service 
connected.  This was shown to be the case in the medical 
records surrounding the treatment from March 2005 up to 
January 2006, which determined the Veteran had congestive 
heart failure secondary to alcoholic cardiomyopathy.  This 
was also was confirmed by the examiner's opinion in the June 
2008 VA examination, which markedly diagnosed the paroxysmal 
atrial fibrillation more likely than not as secondary to 
alcoholic cardiomyopathy and not due to mitral valve 
prolapse.  
 
Thus the preponderance of the evidence reflects that prior to 
the cardioversion of  January 2006, the serious cardiac 
symptoms shown are due to the Veteran's history of alcohol 
abuse, rather than his service connected condition.  
Subsequent to the cardioversion, the Veteran is shown to have 
symptoms that only meet the criteria for a 10 percent rating 
under either Diagnostic Code 7010 or 7011, as there is no 
evidence of any episodes of congestive heart failure in the 
past year, his METS is calculated at 9 based on stress test 
and ejection fraction is 55-60 percent.  Nor has there been 
more than four episodes of paroxysmal atrial fibrillation or 
other supraventricular tachycardia per year documented by ECG 
or Holter monitor.  In fact, he has been free of any such 
episodes since the cardioversion.  

He has admitted to having very little problems since the 
cardioversion and since he has retained his sobriety since 
April 2005.  The symptoms from his service connected heart 
disability are easily separated from those shown as due to 
alcohol, as the post cardioversion medical findings are 
negative for any alcohol usage concurrent with the findings, 
while the medical evidence prior to this procedure was shown 
to include medical evidence of cardiac pathology deemed 
secondary to alcohol abuse.  This is not a situation where it 
is impossible to separate the effects of a service- connected 
disability and a nonservice-connected disability, so it is 
not necessary to attribute symptoms in question to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

The Board does note that the findings from the October 2006 
VA examination are problematic where it suggests that the 
Veteran has a METS level of 4, which would meet the criteria 
of 60 percent under Diagnostic Code 7011, however this 
finding is equivocal as the examiner confirmed that no 
special tests for METS were actually done.  Thus the finding 
was based on inadequate testing.  Likewise there was no 
testing done to ascertain whether he had congestive heart 
failure at the time of this examination, with the only tests 
done shown to be an EKG and chest X-ray.  Thus the June 2008 
VA examination which included comprehensive diagnostic 
testing appears to be more reliable in its conclusions 
regarding the nature and extent of the Veteran's present 
cardiovascular condition. 

Thus the Board finds that the preponderance of the is against 
a grant of a rating in excess of 10 percent disabling for the 
atrial fibrillation, and the application of the benefit of 
the doubt does not apply in this instance.  

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, the evidence as 
discussed above fails to show the Veteran to be unemployable 
or to have had frequent hospitalizations due to his 
paroxysmal atrial fibrillation.  The evidence fails to show 
that he has frequent hospitalizations, particularly since his 
cardioversion.  As far as employability, he is now attending 
college and has expressed a desire to continue his education 
at the post graduate level.  Thus his symptoms are shown to 
be adequately compensated by the 10 percent schedular rating 
criteria which contemplates the impact of his disability on 
both social and occupational function.


ORDER

A rating in excess of 10 percent for paroxysmal atrial 
fibrillation (afibrillation) secondary to mitral valve 
prolapse is denied.  


REMAND

The Veteran has asserted in his January 2010 hearing that 
evidence now shows his lumbar spine condition to be possibly 
worsening, with recent X-ray evidence allegedly showing about 
150 micro-fractures in his lumbar spine.  He has indicated he 
only sees the VA for his back and that he has been seen by 
the VA doctor for his back as recently as 2009.  The most 
recent VA treatment records documenting back problems are 
dated in 2006.  

Thus remand is indicated to obtain the additional records of 
VA treatment for his back and to obtain a current VA 
examination of the current extent of the lumbar spine 
disability.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask that he identify all sources of 
treatment for his lumbar spine disorders 
since 2006, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
(including VA records from 2006 through 
2009 and beyond) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 
3.159 (2009).

2.  After completion of the above, the 
Veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his service-connected lumbar spine 
disorder.  All indicated tests and studies 
should be undertaken, to include X-ray.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The orthopedic examiner should address 
the severity of the Veteran's service-
connected lumbar spine disorder by 
recording the range of motion in the 
Veteran's back observed on clinical 
evaluation and should assess whether the 
back exhibits any disability to include 
limitation of motion, pain, or 
instability, including on repetitive use.  
Additionally, the examiner should be 
requested to determine whether the lumbar 
spine exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should also be asked 
to express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The examiner should also identify 
whether or not the Veteran reported any 
incapacitating episodes associated with 
his back pain, and if so, the duration of 
such episodes.  An incapacitating episode 
is a period of acute signs and symptoms 
that requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment, if any, related to the 
service-connected lumbar spine disorder.  
The neurological examiner should also 
discuss the severity of any associated 
radiculopathy which may be found and 
ascertain whether it more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a 
moderately severe incomplete paralysis or 
a severe incomplete paralysis.  The 
examiner should also describe any other 
neurological manifestations which may be 
present.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until she receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2009).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


